In consolidated negligence actions to recover damages for personal injuries, defendant City of New York appeals from an order of the Supreme Court, Kings County, dated August 21, 1972, which denied its motion for leave to amend its answer to the complaint of plaintiff William Mitchell,- without prejudice to renewal at Trial Term. Order reversed, without costs, and motion granted. The amended answer must be served within 20 days after entry of the order to be made hereon. The proposed amendment of appellant’s answer so as to permit appellant affirmatively to plead that plaintiff William Mitchell is limited to recovery of benefits allowed under the Workmen’s Compensation Law should have been granted, since the amendment sets forth a legally sufficient defense (De Giuseppe v. City of New York, 273 App. Div. 1010, mot. for lv. to app. den. 298 N. Y. 932; Rauch v. Jones, 4 N Y 2d 592; Workmen’s Compensation Law, §§ 11, 29). The policy of our courts is to liberally permit amendments of pleadings unless the rights of a party are substantially prejudiced thereby (CPLR 3025). No such prejudice appears here. Gulotta, P. J., Martuscello, Latham, Shapiro and Cohalan, JJ., concur.